Exhibit 10.1
RESTRICTED STOCK AGREEMENT
HERCULES OFFSHORE
2004 LONG-TERM INCENTIVE PLAN
          This Restricted Stock Agreement (the “Agreement”) is made and entered
into by and between Hercules Offshore, Inc., a Delaware corporation (the
“Company”), and Participant Name (the “Participant”) as of Grant Date (the “Date
of Grant”).
W I T N E S S E T H
          WHEREAS, the Company has adopted the Amended and Restated Hercules
Offshore 2004 Long-Term Incentive Plan (the “Plan”) to strengthen the ability of
the Company to attract, motivate and retain Employees, Outside Directors and
Consultants who possess superior capabilities and to encourage such persons to
have a proprietary interest in the Company; and
          WHEREAS, the Committee believes that the grant of Restricted Stock to
the Participant as described herein is consistent with the stated purposes for
which the Plan was adopted; and
          NOW, THEREFORE, in consideration of the mutual covenants and
conditions hereafter set forth and for other good and valuable consideration,
the Company and the Participant agree as follows:
     1. Restricted Stock. In order to encourage the Participant’s contribution
to the successful performance of the Company, and in consideration of the
covenants and promises of the Participant herein contained, the Company hereby
grants to the Participant as of the Date of Grant, an Award of «Rest_Stk» shares
of Common Stock, subject to the conditions and restrictions set forth below and
in the Plan (the “Restricted Stock”).
     2. Restrictions on Transfer Before Vesting.

  (a)   The Restricted Stock will be transferred of record to the Participant
and a certificate or certificates representing said Restricted Stock will be
issued in the name of the Participant immediately upon the execution of this
Agreement. Each of such Restricted Stock certificates will bear a legend as
provided by the Company, conspicuously referring to the terms, conditions and
restrictions as permitted under Section 6(c) of the Plan. The Company may either
deliver such Restricted Stock certificate(s) to the Participant, retain custody
of such Restricted Stock certificate(s) prior to vesting or require the
Participant to enter into an escrow arrangement under which such Restricted
Stock certificate(s) will be held by an escrow agent. The delivery of any shares
of Restricted Stock pursuant to this Agreement is subject to the provisions of
Paragraph 9 below.     (b)   The shares of Restricted Stock granted hereunder to
the Participant may not be sold, assigned, transferred, pledged or otherwise
encumbered, whether voluntarily or involuntarily, by operation of law or
otherwise, from the Date of Grant until said shares shall have become vested in
the Participant in accordance with the provisions of Paragraph 4. Consistent
with the foregoing, except as contemplated by Paragraph 6, no right or benefit
under this Agreement shall be subject to transfer, anticipation, alienation,
sale, assignment, pledge, encumbrance or charge, whether voluntary, involuntary,
by operation of law or

1



--------------------------------------------------------------------------------



 



      otherwise, and any attempt to transfer, anticipate, alienate, sell,
assign, pledge, encumber or charge the same shall be void. No right or benefit
hereunder shall in any manner be liable for or subject to any debts, contracts,
liabilities or torts of the person entitled to such benefits. If the Participant
or his Beneficiary hereunder shall become bankrupt or attempt to transfer,
anticipate, alienate, assign, sell, pledge, encumber or charge any right or
benefit hereunder, other than as contemplated by Paragraph 6, or if any creditor
shall attempt to subject the same to a writ of garnishment, attachment,
execution, sequestration, or any other form of process or involuntary lien or
seizure, then any and all rights and benefits under this Agreement shall cease
and terminate.

     3. Vesting.

  (a)   Of the shares of Restricted Stock awarded hereunder, _________ shall be
referred to as the “Financial Performance Shares.” The remaining shares of
Restricted Stock shall be referred to as the “Safety Performance Shares.”    
(b)   Eligible Financial Performance Shares shall be eligible for vesting,
either by satisfaction of the Continuous Service Requirement or in accordance
with Paragraph 4(b) below. “Eligible Financial Performance Shares” shall mean a
number of the Financial Performance Shares determined as follows, but subject to
adjustment under Paragraph 3(e) below:

  (i)   If the EBITDA of the Company and its Subsidiaries, determined on a
consolidated basis, for the fiscal year ending December 31, 2011 (“Fiscal 2011”)
(“2011 EBITDA”) is less than Threshold 2011 EBITDA (as defined below), the
number of Eligible Financial Performance Shares shall be zero.     (ii)   If the
2011 EBITDA is equal to or greater than the Maximum 2011 EBITDA (as defined
below), all of the Financial Performance Shares shall become Eligible Financial
Performance Shares.     (iii)   If the 2011 EBITDA is equal to or greater than
the Threshold 2011 EBITDA, but less than the Maximum 2011 EBITDA, the number of
Eligible Financial Performance Shares shall be equal to:

  (1)   __________________, plus     (2)   __________________ multiplied by a
fraction (the value of which shall not be less than 0 nor more than 1),

  (A)   the numerator of which shall be the lesser of (I) the difference between
the Maximum 2011 EBITDA and the Threshold 2011 EBITDA, and (II) the excess of
the 2011 EBITDA over the Threshold 2011 EBITDA; and     (B)   the denominator of
which shall be the difference between the Maximum 2011 EBITDA and the Threshold
2011 EBITDA.

      All Financial Performance Shares that do not become Eligible Financial
Performance Shares shall be forfeited effective as of the Performance
Certification Date (as defined below).

2



--------------------------------------------------------------------------------



 



  (c)   Eligible Safety Performance Shares shall be eligible for vesting, either
by satisfaction of the Continuous Service Requirement or in accordance with
Paragraph 4(b) below. “Eligible Safety Performance Shares” shall mean a number
of Safety Performance Shares determined as follows, but subject to adjustment
under Paragraph 3(e) below:

  (i)   If the total recordable incident rate (as a measurement of workplace
safety) of the Company and its Subsidiaries, determined on a consolidated basis
(“TRIR”), for Fiscal 2011 (“2011 TRIR”) is greater than the Maximum 2011 TRIR
(as defined below), the number Eligible Safety Performance Shares shall be zero.
    (ii)   If the 2011 TRIR is equal or less than the Minimum 2011 TRIR, all of
the Safety Performance Shares shall become Eligible Safety Performance Shares.  
  (iii)   If the 2011 TRIR is equal to or less than the Maximum 2011 TRIR, but
greater than the Minimum 2011 TRIR (as defined below), the number of Eligible
Safety Performance Shares shall be equal to:

  (1)   __________________, plus     (2)   __________________ multiplied by a
fraction (the value of which shall not be less than 0 nor more than 1),

  (A)   the numerator of which shall be the lesser of (I) the difference between
the Maximum 2011 TRIR and the Minimum 2011 TRIR, and (II) the excess of the
Maximum 2011 TRIR over the 2011 TRIR; and     (B)   the denominator of which
shall be the difference between the Maximum 2011 TRIR and the Minimum 2011 TRIR.

      All Safety Performance Shares that do not become Eligible Safety
Performance Shares shall be forfeited effective as of the Performance
Certification Date.     (d)   Subject to the provisions of Paragraph 3(e) below,
the following terms shall have the meanings set forth below:

  (i)   “Maximum 2011 EBITDA” means the number Established by the Committee as
the largest 2011 EBITDA that will be recognized and used in computing the number
of Financial Performance Shares that will become Eligible Financial Performance
Shares under Paragraph 3(b) above.     (ii)   “Maximum 2011 TRIR” means the
number Established by the Committee as the highest 2011 TRIR that will result in
any of the Safety Performance Shares becoming Eligible Safety Performance Shares
under Paragraph 3(c) above.     (iii)   “Minimum 2011 TRIR” means the number
Established by the Committee as the lowest 2011 TRIR that will be recognized and
used in

3



--------------------------------------------------------------------------------



 



      computing the number of the Safety Performance Shares that will become
Eligible Safety Performance Shares under Paragraph 3(c) above.     (iv)  
“Performance Certification Date” means the date as of which the Committee makes
the written certifications required under Paragraph11(c) below.     (v)  
“Threshold 2011 EBITDA” means the number Established by the Committee as the
lowest 2011 EBITDA that will result in any of the Financial Performance Shares
becoming Eligible Financial Performance Shares under Paragraph 3(b) above.    
(vi)   “Established by the Committee” means set by the Committee in accordance
with its charter, this Agreement and the terms of the Plan on or before the Date
of Grant and identified in writing as the quantitative standards to be used as
the Maximum 2011 EBITDA, the Maximum 2011 TRIR, the Minimum 2011 TRIR, or the
Threshold 2011 EBITDA, as the case may be, for purposes of this Agreement. In
addition, the Committee shall have the right, which it may exercise in its
discretion at any time after having set the quantitative standards as provided
in the preceding sentence, to increase the Threshold 2011 EBITDA and/or the
Maximum 2011 EBITDA, and to decrease the Maximum 2011 TRIR and/or the Minimum
2011 TRIR, and if the Committee makes any such increase to the Threshold 2011
EBITDA or the Maximum 2011 EBITDA, or any such decrease the Maximum 2011 TRIR
and/or the Minimum 2011 TRIR, such changed quantitative standards shall be
deemed “Established by the Committee.”

  (e)   Notwithstanding the other provisions of this Agreement, the Committee
shall have the right, which it may exercise in its discretion, to reduce the
number of Performance Shares that become Eligible Performance Shares in any way
the Committee determines appropriate, including but not limited to, by reducing
the number of Eligible Financial Performance Shares that result from the
application of Paragraph 3(b) above, by reducing the number of Eligible Safety
Performance Shares that result from the application of Paragraph 3(c) above, by
increasing the Threshold 2011 EBITDA and/or the Maximum 2011 EBITDA, by
decreasing the Maximum 2011 TRIR and/or the Minimum 2011 TRIR, and/or by
reducing the number of shares of Restricted Stock reflected in and taken into
account under Paragraphs 3(b)(iii)(1), 3(b)(iii)(2), 3(c)(iii)(1) and/or
3(c)(iii)(2).     (f)   The Eligible Financial Performance Shares, if any, and
the Eligible Safety Performance Shares, if any (together, the “Eligible
Performance Shares”) shall be the only Restricted Stock awarded under this
Agreement that shall be eligible to vest. A portion of the Eligible Performance
Shares, if any, shall vest on each of the dates set forth below (each a “Service
Vesting Date”) if the Participant remains employed by, or provides services to,
the Company or a Subsidiary continuously from the Date of Grant until such
Service Vesting Date (the “Continuous Service Requirement”), as follows:

              Cumulative Percentage of Eligible     Performance Shares Vesting
on each Service Service Vesting Dates   Vesting Date
The later of (i) the First Anniversary of Date of Grant, or (ii) the Performance
Certification Date
    33 1/3 %
The later of (i) the Second Anniversary of Date of Grant, or (ii) the
Performance Certification Date
    66 2/3 %
The later of (i) the Third Anniversary of Date of Grant, or (ii) the Performance
Certification Date
    100 %

     4. Effect of Termination of Employment or Services.

  (a)   If for any reason, the Participant’s employment by (or, if the
Participant is not an Employee, the Participant ceases to perform services to)
the Company and its Subsidiaries, then the shares of Eligible Performance Shares
that have not previously vested in accordance with the vesting schedule
reflected in Paragraph 3(e) above, as of the date of such termination of
employment (or cessation of services, as applicable), shall be forfeited by the
Participant to the Company.     (b)   Notwithstanding Paragraph 4(a) above, upon
the termination of the Participant’s employment (or cessation of services, as
applicable), whether voluntary or involuntary, the Committee may, in its sole
and absolute discretion, elect to accelerate the vesting of some or all of the
unvested shares of Eligible

4



--------------------------------------------------------------------------------



 



      Performance Shares. The Committee may not, however, provide for the
vesting of any Restricted Stock that has not become Eligible Performance Shares
in accordance with Paragraph 3(b) or 3(c), above.

     5. Limitation of Rights. Nothing in this Agreement or the Plan shall be
construed to:

  (a)   give the Participant any right to be awarded any further restricted
stock or any other Award in the future, even if restricted stock or other Awards
are granted on a regular or repeated basis, as grants of restricted stock and
other Awards are completely voluntary and made solely in the discretion of the
Committee;     (b)   give the Participant or any other person any interest in
any fund or in any specified asset or assets of the Company or any Subsidiary;
or     (c)   confer upon the Participant the right to continue in the employment
or service of the Company or any Subsidiary, or affect the right of the Company
or any Subsidiary to terminate the employment or service of the Participant at
any time or for any reason.

     6. Prerequisites to Benefits. Neither the Participant, nor any person
claiming through the Participant, shall have any right or interest in the
Restricted Stock awarded hereunder, unless and until all the terms, conditions
and provisions of this Agreement and the Plan which affect the Participant or
such other person, including but not limited to the vesting requirements, shall
have been complied with as specified herein.
     7. Rights as a Stockholder. Subject to the limitations and restrictions
contained herein, the Participant (or Beneficiary) shall have all rights as a
stockholder with respect to the shares of Restricted Stock (other than the right
to vote), including the right to receive dividends and other distributions;
provided, however, that any dividends or other distributions attributable to
shares of Restricted Stock that have not otherwise vested shall be subject to
the same restrictions as the shares of Restricted Stock to which they related
until such restrictions lapse. Cash or other property from dividends or other
distributions attributable to shares of Restricted Stock that vests hereunder
shall be paid or delivered, after reduction for applicable withholding, as soon
as practicable, but not later than 2 1/2 months following date on which the
underlying shares of Restricted Stock become vested.
     8. Successors and Assigns. This Agreement shall bind and inure to the
benefit of and be enforceable by the Participant, the Company and their
respective permitted successors and assigns (including personal representatives,
heirs and legatees), except that the Participant may not assign any rights or
obligations under this Agreement except to the extent and in the manner
expressly permitted herein.
     9. Securities Act. The Company will not be required to deliver any shares
of Common Stock pursuant to this Agreement if, in the opinion of counsel for the
Company, such issuance would violate the Securities Act of 1933, as amended (the
“Securities Act”) or any other applicable federal or state securities laws or
regulations. The Committee may require that the Participant, prior to the
issuance of any such shares, sign and deliver to the Company a written
statement, which shall be in a form and contain content acceptable to the
Committee, in its sole discretion (“Investment Letter”):

  (a)   stating that the Participant is acquiring the shares for investment and
not with a view to the sale or distribution thereof;     (b)   stating that the
Participant will not sell any shares of Common Stock that the Participant may
then own or thereafter acquire except either:

  (i)   through a broker on a national securities exchange or     (ii)   with
the prior written approval of the Company; and

5



--------------------------------------------------------------------------------



 



  (c)   containing such other terms and conditions as counsel for the Company
may reasonably require to assure compliance with the Securities Act or other
applicable federal or state securities laws and regulations.

     10. Federal and State Taxes.

  (a)   Any vested shares of Common Stock and cash or other property payable or
deliverable to the Participant hereunder shall be subject to the payment of, or
shall be reduced by, any amount or amounts which the Company is required to
withhold under the then-applicable provisions of the Internal Revenue Code of
1986, as amended (the “Code”), or its successors, or any other federal, state or
local tax withholding requirement. When the Company is required to withhold any
amount or amounts under the applicable provisions of the Code, the Company shall
withhold from the vested shares of Common Stock to be issued to the Participant
a number of shares, or from any cash or other property payable or deliverable to
hereunder, necessary to satisfy the Company’s withholding obligations. The
number of shares of Common Stock to be withheld shall be based upon the Fair
Market Value of the shares on the date of withholding.     (b)   Notwithstanding
Paragraph 9(a) above, if the Participant elects, and the Committee agrees, the
Company’s withholding obligations may instead be satisfied as follows:

  (i)   the Participant may direct the Company to withhold cash that is
otherwise payable to the Participant;     (ii)   the Participant may deliver to
the Company a sufficient number of shares of Common Stock then owned by the
Participant to satisfy the Company’s withholding obligations, based on the Fair
Market Value of the shares as of the date of withholding;     (iii)   the
Participant may deliver sufficient cash to the Company to satisfy its
withholding obligations; or     (iv)   any combination of the alternatives
described in Paragraphs 10(b)(i) through 10(b)(iii) above.

  (c)   Authorization of the Participant to the Company to withhold taxes
pursuant to one or more of the alternatives described in Paragraph 10(b) above
must be in a form and content acceptable to the Committee. The payment or
authorization to withhold taxes by the Participant shall be completed prior to
the delivery of any shares pursuant to this Agreement. An authorization to
withhold taxes pursuant to this provision will be irrevocable unless and until
the tax liability of the Participant has been fully paid.

     11. Authority of Committee. Notwithstanding provisions of the Plan to the
contrary:

  (a)   for purposes of this Agreement, all references to the “Committee” shall
mean only those members of the Compensation Committee of the Board of Directors
of the Company who are Outside Directors or a properly constituted and
authorized sub-committee of the Compensation Committee of the Board of Directors
of the Company comprised solely of two (2) or more Outside Directors;     (b)  
all acts and determinations relating to this Agreement shall be performed by the
Committee and may not be delegated to the Chief Executive Officer, any other
officer of the Company or any other person or group of persons other than in
accordance with Paragraph 11(a) above; and

6



--------------------------------------------------------------------------------



 



  (c)   without limiting the foregoing and unless the Restricted Stock has been
forfeited earlier, the Committee shall certify in writing as promptly as
possible after the close of Fiscal 2011 whether, and the extent to which, the
requirements of Paragraphs 3(b) and 3(c), have been met and the number of
Eligible Financial Performance Shares and Eligible Safety Performance Shares, if
any, resulting therefrom and, following each Service Vesting Date, whether or
not all material requirements of this Agreement have been satisfied by the
Participant and, if so, the number of Eligible Performance Shares vesting on
each such Service Vesting Date in accordance with this Agreement.

12. Governing Law. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of Delaware.
13. Definitions. All capitalized terms in this Agreement shall have the meanings
ascribed to them in the Plan unless otherwise defined in this Agreement.
          IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by its officers thereunto duly authorized, and the Participant has
hereunto set his hand as of the day and year first above written.

                  HERCULES OFFSHORE, INC.    
 
           
 
  By:        
 
  Name:  
 
James W. Noe    
 
  Title:   Senior Vice President, General Counsel and Chief Compliance Officer  
 
 
  Date:        
 
     
 
   
 
                PARTICIPANT    
 
           
 
  Name:        
 
  Name:  
 
Participant Name    
 
  Date:        
 
     
 
   

7